NUMBER 13-19-00583-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JOE ANGEL VILLARREAL,                                                       Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 156th District Court
                          of Bee County, Texas.


                                       ORDER
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
                         Order Per Curiam

      Currently pending before the Court is appellant's request to review the record in

the above-referenced cause. Appellant's counsel has filed an Anders brief herein and

appellant has been unable to examine the record so that he can file a pro se brief.
       Accordingly, it is hereby ORDERED that the trial court ensure that appellant has

the opportunity to fully examine the appellate record on or before May 1, 2020, and it is

FURTHER ORDERED that the trial court notify this Court as to the date upon which the

appellate record was made available to appellant. See Kelly v. State, 436 S.W.3d 313

(Tex. Crim. App. 2014).

       Appellant shall have thirty (30) days from the day the appellate record was first

made available to him to file his pro se brief with this Court. The State shall have twenty

days thereafter to file its response, if any.

       It is so ORDERED.

                                                              PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
7th day of April, 2020.




                                                2